Exhibit 10.44

AMENDMENT TO EXECUTIVE CHANGE OF CONTROL AGREEMENT

This AMENDMENT TO EXECUTIVE CHANGE OF CONTROL AGREEMENT, dated December 23,
2008, is by and between CIRCOR, INC., a Massachusetts corporation (the
“Company”), and John F. Kober III (the “Executive”).

WHEREAS, the Company and the Executive entered into an executive change in
control agreement made as of September 16, 2005 (the “Agreement”); and

WHEREAS, the parties desire to amend the Agreement to comply with and meet the
requirements of the provisions of Section 409A of the Internal Revenue Code of
1986, as amended.

NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:

1. Section 1 of the Agreement is hereby amended by deleting the first sentence
of the “Good Reason” definition and replacing it with the following:

“‘Good Reason’ shall mean that Executive has complied with the ‘Good Reason
Process’ (hereinafter defined) following the occurrence of any of the following
events: (i) a material diminution in the Executive’s responsibilities, authority
or duties; (ii) a material diminution in the Executive’s Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; (iii) a material change in the geographic location at which the
Executive provides services to the Company, provided that such change shall be
more than thirty (30) miles from such location; or (iv) the material breach of
this Agreement by the Company.”

2. Section 1 of the Agreement is hereby further amended by deleting clause
(ii) in the second sentence of the “Good Reason” definition and replacing it
with the following:

“(ii) Executive notifies the company in writing of the occurrence of the Good
Reason event within sixty (60) days of the occurrence of such event;”

3. Section 3(a)(i) of the Agreement is hereby amended by replacing the phrase “a
lump sum in cash” with the following:

“a lump sum in cash within 30 days following the termination of Executive’s
employment”

4. Section 3(b)(i)(B) of the Agreement is hereby amended by deleting the second
sentence of such subsection in its entirety and replacing it with the following:

“To the extent that there is more than one method of reducing the payments to
bring them within the Threshold Amount, the Severance Payments shall be



--------------------------------------------------------------------------------

reduced in the following order: (1) cash payments not subject to Section 409A of
the Internal Revenue Code of 1986, as amended (the ‘Code’); (2) cash payments
subject to Section 409A of the Code; (3) equity-based payments; and (4) non-cash
form of benefits. To the extent any payment is to be made over time (e.g., in
installments), then the payments shall be reduced in reverse chronological
order.”

5. The Agreement is hereby amended by adding a new Section 14 immediately after
Section 13 thereof as follows:

“14. Section 409A. Anything in this Agreement to the contrary notwithstanding,
if at the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by the Executive during
the time periods set forth in this Agreement. All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.”



--------------------------------------------------------------------------------

6. The Agreement otherwise remains in full force and effect as to all other
provisions under said Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

CIRCOR, INC. By:  

/s/ A. William Higgins

Name:   A. William Higgins Title:   President

/s/ John F. Kober III

John F. Kober III